Case 1:20-cv-03315-ER Document 54-29 Filed 05/27/20 Page 1 of 2




               EXHIBIT 29
                     Case 1:20-cv-03315-ER Document 54-29 Filed 05/27/20 Page 2 of 2




Date:   05/13/2020                                                                             Facility: DC
Time:    07:16 AM                                  Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                                             ,10$7(
TO: Unit Team 9/11
SUBJECT: ***Request to Staff***                                       , NYM-I-N
DATE: 03/17/2020 09:26 PM

To: anyone
Inmate Work Assignment: na

plaese help medical sick call not being answered




          20 Civ. 3315                        Subject to Protective Order         MCC 1173
